Citation Nr: 1819551	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-59 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as a chronic cough.  

2.  Entitlement to compensation benefits under 38 U.S.C. § 1151 for additional disability, claimed as a chronic cough, due to esophagogastroduodenoscopy (EGD) performed at a VA medical facility in December 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963, June 1977 to May 1981 and September 1981 to January 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2015 (respiratory disability) and February 2016 (Section 1151) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a diagnosis of a chronic respiratory disorder proximate to the claim, or during the appeal period.

2.  The probative evidence of record does not show that the Veteran has additional chronic disability of a chronic cough that is at least as likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or the result of an event not reasonably foreseeable.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disability, claimed as chronic cough, have not been met.  38 U.S.C. § 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  The criteria for entitlement to benefits under 38 U.S.C. § 1151 for additional disability due to esophagogastroduodenoscopy (EGD) performed at a VA medical facility in December 2012, are not met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Respiratory Disability

The Veteran contends that he has a chronic cough that is secondary to an EGD he received in December 2012.  Specifically, the Veteran contends that his chronic cough began immediately after his December 2012 EGD and has persisted to the present.  See VA Form 9 received April 2016.  Service connection on this basis is discussed as a separate issue below in this decision. 

The Veteran has not asserted that a respiratory disability was incurred in or aggravated by service.  However, the Board will consider a direct-incurrence basis for service connection.  As to direct-incurrence service connection, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, for direct-incurrence service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of a respiratory disability at any time proximate to, or during the claim.  During the pendency of the claim the VA treatment records reflect that the Veteran complained of a chronic cough.  A June 2016 Otolaryngology Consult reflects that the Veteran has had chronic coughing fits since January 2013.  The Veteran stated that he believed the condition was due to an EGD he received three weeks prior.  During the examination the Veteran did not cough and had normal conversational thresholds.  The June 2016 physician did not provide a diagnosis for the Veteran's chronic cough but stated his symptom may be exacerbated by his obesity and cardiac disease.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a current respiratory disability, claimed as a chronic cough, that had its onset during active service, or that there is a current respiratory disability that is otherwise causally or etiologically related to his active service.  As such, service connection for a respiratory disability, claimed as chronic cough is not warranted.  Degmetich, 104 F. 3d at 1333.   

The Board acknowledges that the Veteran was not afforded a VA examination relating directly to his chronic cough.  On these facts, however, an examination is not required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d) (2); 38 C.F.R. § (c) (4) (i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  There has been no allegation of, and the record does not demonstrate, an associated event, injury, or disease in service.  Further, because the weight of the evidence demonstrates no indication of a current respiratory disability, no examination is required.  While the Veteran has a complaint of chronic cough, a complaint, or symptoms, is not a "disability" for VA purposes.  The Board cannot grant service connection for a symptom.  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that his complaint of chronic cough has been attributed by competent medical evidence to a respiratory disability at any point during or in proximity to the appeal period.  Absent evidence that indicates that the Veteran has a current claimed disability that is related to an injury or symptoms in service, the Board finds that a VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claim for entitlement to service connection for a respiratory disability, claimed as chronic cough, have been met.  38 C.F.R. § 3.159 (c) (4).

The Board acknowledges the Veteran's assertions that he has a current respiratory disability.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the June 2016 Otolaryngology Consult, which do not show a diagnosis of a respiratory disability.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

While the Veteran has a complaint of chronic cough, a complaint, or symptoms, is not a "disability" for VA purposes.  The Board cannot grant service connection for a symptom.  Additionally, although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that his complaint of chronic cough has been attributed to a respiratory disability at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a respiratory disability, claimed as a chronic cough, during or in proximity to the appeal period.  Without evidence of a current diagnosis the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - 1151 Claim

The Veteran seeks entitlement to compensation benefits under 38 U.S.C. § 1151 for a chronic cough he has experienced after an EGD performed at a VA medical facility in December 2012.  See, e.g., Notice of Disagreement, received in April 2016.   

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

The Veteran's VA treatment records show that he was admitted on December 27, 2012, complaining of chest pain.  In order to determine the source of the Veteran's chest pain he was provided an EGD with biopsy.  The record reflects that informed consent was obtained prior to the procedure, and includes a form entitled "Informed Consent for EGD with Possible Interventions." The record also shows the Veteran verbally acknowledged pre-procedure education.  The form describes the procedure to be performed and the benefits of that procedure.  In visits following the December 2012 EGD, the Veteran reported a chronic cough.  

The Board acknowledges the Veteran's contentions that his chronic cough is due to negligence or lack of proper skill on the part of VA.  The question on appeal involves complex medical issues, including the appropriate level of care and provision of an EGD.  The Veteran, as a lay person, is competent to report past and current symptoms that are readily observable through the senses, such as coughing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not been shown to possess the medical expertise or knowledge required to address the complex medical issues central to the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent, probative evidence that he has additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or were the result of an event not reasonably foreseeable.  To determine whether the Veteran is entitled to benefits under 38 U.S.C. § 1151, the Board instead turns to the competent evidence of record.

The February 2016 VA examiner reviewed the record and provided in his report a summary of the Veteran's relevant health history that was consistent with the record.  The VA examiner stated that the Veteran's claimed throat injury was not caused by the EGD, nor was the Veteran's chronic cough caused by the EGD.  The examiner further explained that there was no evidence of perforation during the EGD; if there was the Veteran would have had symptoms or mediastinitis requiring admission to the hospital.  Additionally, the VA examiner stated that cough is a "known, common, and unavoidable risk to such treatment."  The VA examiner further noted that the informed consent the Veteran signed prior to the procedure reflected the risks of the procedure, including "tearing of the lining or wall of the esophagus."  The Veteran's additional disability of cough was a known risk of the procedure.  

The Board accepts the February 2016 VA examiner's opinion as probative evidence that the Veteran's additional disability is not indicative of lack of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA.  Rather, chronic cough is a known, common and unavoidable risk to an EGD and that the Veteran was fully informed of those risks prior to undergoing the December 2012 EGD.  Accordingly, his later cough was not a reasonably unforeseeable consequence of the EGD.  In short, the probative evidence of record does not show that the Veteran's additional disability of cough is at least as likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or the result of an event not reasonably foreseeable.  Therefore, the record does not show that the Veteran is entitled to benefits under 38 U.S.C. § 1151 for his additional disability due to EGD performed in December 2012.  See 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, claimed as chronic cough, is denied.

Entitlement to compensation benefits under 38 U.S.C. § 1151 for additional disability, claimed as a chronic cough, due to esophagogastroduodenoscopy (EGD) performed at a VA medical facility in December 2012, is denied.       




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


